Case: 17-10543      Document: 00514397351        Page: 1     Date Filed: 03/22/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                   No. 17-10543                               FILED
                                 Summary Calendar                       March 22, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JAKE LINDSEY HARDIN, Also Known as “Cash,”

                                                Defendant−Appellant.



                  Appeals from the United States District Court
                       for the Northern District of Texas
                               No. 4:16-CR-132-23




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Jake Hardin appeals his 240-month, within-guidelines sentence for
conspiracy to possess with intent to distribute a controlled substance. He con-
tends that the district court erred by ordering that his federal sentence run


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-10543    Document: 00514397351     Page: 2   Date Filed: 03/22/2018


                                 No. 17-10543

consecutively to, and not concurrently with, any sentence he might receive in
two related state prosecutions that were pending trial at the time of his federal
sentencing. The government asserts that Hardin’s appeal is moot because his
state prosecutions were dismissed and, as a result, there are no longer any
state sentences to run consecutively to his federal sentence. We agree.

      “This [c]ourt must examine the basis of its jurisdiction,” including
whether an appeal has become moot. Mosley v. Cozby, 813 F.2d 659, 660 (5th
Cir. 1987) (per curiam); United States v. Heredia-Holguin, 823 F.3d 337, 340
(5th Cir. 2016) (en banc). A case is moot “when it is impossible for a court to
grant any effectual relief whatever to the prevailing party.” Heredia-Holguin,
823 F.3d at 340 (internal quotation marks and citation omitted).

      After the discharge of Hardin’s state prosecutions, no state case remains
pending. See Smith v. State, 801 S.W.2d 629, 631 (Tex. App.―Dallas 1991, writ
ref’d). Thus, there can be no state sentence to run consecutively to the federal
sentence, so Hardin’s sentence will be the same irrespective of whether we
vacate the consecutive-sentencing order. Accordingly, the government is cor-
rect that it is impossible for us to grant Hardin effectual relief. See Heredia-
Holguin, 823 F.3d at 340. It matters not that the state may re-indict Hardin
on the dismissed charges, because any future conviction or sentence would
result from “the institution of a new case against the defendant.” Trevino v.
State, 900 S.W.2d 815, 817 (Tex. App.―Corpus Christi 1995, no writ). The
district-court judgment predicates the imposition of consecutive sentences
exclusively on Hardin’s conviction in the already-discharged state cases.

      Because the appeal is moot, we are without jurisdiction. See Heredia-
Holguin, 823 F.3d at 340. The appeal is DISMISSED.




                                       2